DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on March 26, 2021 does not fully comply with the requirements of 37 CFR 1.98(b) because the citation of the U. S. Patent Document No. 1 is incomplete, and also the Foreign Patent Document citation No. 2 is missing (i. e. WO 2004 076 829 A1).  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
The U. S. examiner was able to obtain a copy of this missing WO 2004 076 829 A1 reference, consider it and cite it on the attached PTO-892 (thereby making it of record).  No further action by the Attorney/Agent is deemed necessary regarding the provision and citation of this particular WO 2004 076 829 A1 document.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5, 7, 10-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0113994 A1.
The abstract and also at least paragraph number 2 w/in this US 2021/0113994 A1 describes the provision of a passive NOx sorber.  Paragraph number 46 in this US 2021/0113994 A1 mentions the use of a mixed oxide composition having the empirical formula: Al 0.1 Ce 0.2 Mn 0.7 O x (as a possible NOx sorber).  The relative stoichiometric ratios of the different atoms contained w/in this mixed oxide seem to meet the Applicants’ claimed atomic ratios and relative quantities specified in at least the Applicants’ independent claim 1 as well as the Applicants’ dependent claims 5 and 7.  Paragraph number 44 w/in this US 2021/0113994 A1 also mentions that lanthanum may be an optional component of the NOx sorber.  Paragraph numbers 57, 63 and 64 w/in this US 2021/0113994 A1 also mentions that sodium hydroxide may be used in the synthesis of this sorber to produce an (intermediate) slurry having a pH ranging from 7.5 to 10 – and also that washing and drying steps were also used in the synthesis of the material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
s 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0113994 A1.
Claims 1, 2, 3, 5, 7, 10-17 and 19 are rejected as being obvious from the teachings provided w/in this US 2021/0113994 A1 for the reasons provided in the previous rejection: please note that anticipation is generally considered to be the epitome of obviousness.
The difference between the Applicants’ claims and the mixed oxide composition having the empirical formula: Al 0.1 Ce 0.2 Mn 0.7 O x set forth in at least paragraph number 46 this US 2021/0113994 A1 is that the Applicants’ independent claim 1 requires the optional feature of also providing magnesium in the sorber and also the Applicants’ dependent claims 4 and 6 also specify certain relative atomic ratios of the magnesium to other components w/in the sorber.
Paragraph number 17 w/in this US 2021/0113994 A1 also sets forth the optional presence of magnesium w/ the sorber, and paragraph number 43 sets forth that the magnesium may be present in an amount of 5 to 25 mol percent of the second promoter.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to also set forth that the mixed oxide composition having the empirical formula: Al 0.1 Ce 0.2 Mn 0.7 O x sorber may also contain magnesium (in the manner embraced in the optional embodiment in the Applicants’ independent claim 1 and also the Applicants’ dependent claims 4 and 6) because the disclosures set forth in at least paragraph numbers 17 and 43 w/in the US 2021/0113994 A1 reasonably envision this particular embodiment.
The difference between the Applicants’ claims and the mixed oxide composition having the empirical formula: Al 0.1 Ce 0.2 Mn 0.7 O x described in paragraph number 46 in this US 2021/0113994 A1 is that the Applicants’ dependent claim 8 also calls for the presence of an alkali metal (such as potassium) w/in the sorber.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to also set forth that the mixed oxide composition having the empirical formula: Al 0.1 Ce 0.2 Mn 0.7 O x may also contain potassium (in the manner embraced in the Applicants’ dependent claim 8) because the disclosures set forth in at least paragraph number 17 w/in the US 2021/0113994 A1 reasonably envision this particular embodiment.
The difference between the Applicants’ claims and the mixed oxide composition having the empirical formula: Al 0.1 Ce 0.2 Mn 0.7 O x described in at least paragraph number 46 in this US 2021/0113994 A1 is that the Applicants’ dependent claim 9 also calls for the presence of an alkaline earth metal (such as barium) w/in the sorber.
Paragraph number 17 w/in this US 2021/0113994 A1 also sets forth that the sorber may also optionally contain barium (as the second promoter).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to also set forth that the mixed oxide composition having the empirical formula: Al 0.1 Ce 0.2 Mn 0.7 O x may also contain barium (in the manner embraced in the Applicants’ dependent claim 9) because the disclosures set forth in at least paragraph number 17 w/in the US 2021/0113994 A1 reasonably envision this particular embodiment.
Also, please note that paragraph number 92 w/in this US 2021/0113994 A1 also envisions the possible use of at least a diesel oxidation catalyst, a diesel particulate filter and/or a SCR unit in the exhaust gas treatment train, thereby reasonably suggesting the limitations described in at least the Applicants’ claim 18.


References Made of Record

US 2020/0316568 A1; US 2018/0043335 A1; US 2013/0294990 A1; U. S. Pat. 6,727,202 B2; WO 2018 065 753 A1; DE 60223049 T2 and WO 2004 076 829 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv